DETAILED ACTION
Notice to Applicant
In the amendment dated 11/2/2021, the following has occurred: Claims 1 and 4 have been amended; Claims 2, 3, 7, and 11-20 have been canceled.
Claims 1, 4-6, and 8-10 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2015/0079454 to Maguire et al.) in view of Pawlak (US 2019/0072124 to Pawlak) and Buchta (US 2015/0167709 to Buchta).
	Regarding Claim 1, Maguire teaches:
a battery assembly for a vehicle, the battery assembly comprising at least one battery cell (abstract)
a housing for enclosing the battery cells including a cover 602 and a tray 600 (Figs. 2 and 3)
the cover including first fastener holes on the cover and second fastener holes on the tray with fasteners configured to be inserted through the first and second openings to fasten the cover to the tray, wherein the fastener appears to include a head and a threaded body but is otherwise a generic fastener, but wherein a plausible interpretation of the screw depicted in e.g. Fig. 3 is one where in the “head” forms a compression limiting surface that would anticipate the claimed “compression limiter” that is required by the claim language
wherein the body of the fastener is configured to be inserted into the second fastener hole and wherein the thread is disposed outside of the body and is configured to engage the tray, and wherein the fastener is a monolithic structure (Figs. 2-3, e.g. para 0025)

a “compression limiter” that is located immediately adjacent to the head and comprises a length approximately equal to the thickness of the cover
wherein when the cover and the tray are fastened together a first bearing surface of the head abuts a top surface of the cover and a second bearing surface of the compression limiter abuts a top surface of the tray to thereby limit compression of the cover
	Pawlak, however, from the same field of invention, regarding a fastener for joining two plates, panels, or pieces together, teaches a fastener with a head 200 having a slot for a screwdriver or the like, with a shank portion 300 that limits compression, and a body portion 400 that is threaded (Figs. 4A and 11). 


    PNG
    media_image1.png
    718
    410
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    351
    572
    media_image2.png
    Greyscale

Maguire further teaches that the compression limiting portion 300 is approximately equal in length to the thickness of the top surface (Fig. 11). It would have been obvious to one of ordinary skill in the art to use the fasteners of Pawlak in the device of Maguire, since Maguire renders obvious the use of any fasteners known in the art. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	While Pawlak further teaches a threaded stem with a diameter less than that of the compression limiter, Maguire and Pawlak do not teach:
wherein the fastener includes a stem portion including the compression limiter and including a threaded portion and a non-threaded portion, wherein the diameter of the threaded portion is greater than the diameter of the non-threaded portion
	Buchta, however, from the same field of invention, teaches a bolt with a compression limiter and a stem portion, wherein the stem has a non0threaded “shank” portion 16 that is smaller in diameter than the threaded portion and the compression limiter, which “defines the possible travel distance of 10 when installed into a host component” so as to prevent damage from over-tightening (para 0018, Fig. 1). 

    PNG
    media_image3.png
    506
    726
    media_image3.png
    Greyscale

Unthreaded shanks in bolts were common in the art for preventing damage from over-tightening, such that it would have been obvious to modify the fastener of Pawlak to include a thinner shank portion so as to prevent damage caused to the underlying portion from pressure exerted by the second surface of the compression limiter abutting against it. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 8
wherein the second fastening hole for accommodating the threaded portion 400 is smaller than the first fastening hole accommodating the compression limiting portion 300 (Figs. 10 and 11)
	It would have been obvious to use the Pawlak fastener as described above since Maguire renders obvious the use of any fasteners known in the art. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 9, Maguire teaches and Pawlak renders obvious:
axially aligned fastener holes (see Figs.)
	Regarding Claim 10, neither Maguire nor Pawlak explicitly teach:
wherein a length of the body is approximately equal to a thickness of the tray
	Pawlak does teach, however, both second panels that are thinner and thicker than the body 400 (compare Figs. 10 and 11), thereby rendering obvious second panels that are approximately equal to the length of the body 400, since one of ordinary skill in the art would understand that such a tray/panel would work in substantially the same way to predictable effect. Pawlak broadly renders obvious use of its fastener with a range of thicknesses for the second piece intended to be fastened by the body of the fastener containing the threading.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2015/0079454 to Maguire et al.) in view of Pawlak (US 2019/0072124 to Pawlak), in further view of Hirayama (US Patent No. 9,261,130 to Hirayama) and/or Osterhoff (US 2018/0326872 to Osterhoff et al.).
	Regarding Claims 4-6
wherein the cover includes a raised lip located adjacent the opening of the first fastener hole that is raised relative to adjacent surfaces of the cover
wherein the raised lip is configured to engage the first bearing surface of the fastener
and wherein the radius of the raised lip is approximately equal to the maximum radius of the fastener head
	Washers were well-known, conventional ways of distributing force from fasteners on top of a bearing surface. It was also known in the art to provide raised lips for reinforcing fasteners with compression limiters. Hirayama, for example, teaches a raised lip on first surface 3 to reinforce the fastening hole and to engage the bearing surface of the fastener’s upper engagement surface(s) (Fig. 6). 

    PNG
    media_image4.png
    602
    658
    media_image4.png
    Greyscale

Osterhoff, also from the same field of invention, regarding a fastener for fastening two components together, teaches a raised lip around the fastening hole of the upper component to engage the bearing surface of the fastener 88 that is approximately the same radius as the maximum radius of the fastener head (Fig. 9).

    PNG
    media_image5.png
    536
    778
    media_image5.png
    Greyscale

The level of ordinary skill in the art concerning battery packs is high, and depending on the ductility and strength of the metal comprising the upper cover in Maguire, it would have been obvious to one of ordinary skill in the art to provide a raised lip around the first fastening hole on the cover in order to strengthen the cover holes so that they do not deform under the compression applied by the fasteners. It further would have been obvious to one of ordinary skill in the art to provide the raised lip around approximately the same radius as the bearing surface of the fastener, since that is the primary locus of the compression force along the upper cover surface.  


Response to Arguments
The arguments filed 11/2/2021 have been considered in light of the instant amendments to the claims and are persuasive. Upon further search and consideration, however, the rejections have been modified in view of Buchta, cited above, which is representative of a conventional technique in the art of fasteners of providing a thinner “shank” portion on bolts to prevent over-tightening that might cause damage via the compression limiter to the underlying surface. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723